UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 10, 2017 (Date of earliest event reported) Enservco Corporation (Exact name of registrant as specified in its charter) Delaware 001-36335 84-0811316 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 South Cherry Street, Suite 1000 Denver, Colorado 80246 (Address of principal executive offices) (Zip Code) (303) 333-3678 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 2.02 Results of Operations and Financial Condition. On August 10, 2017, Enservco Corporation (the “Company”) issued a press release announcing the release date for its second quarter financial results, and providing the time, date and access information for the conference call and webcast the Company’s management will host to discuss the quarter and subsequent operational developments. A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The information in this Current Report on Form 8-K furnished pursuant to Item 2.02, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to liability under that section, and they shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 8.01 Other Events. On August 11, 2017, the Company issued a press release entitled “Enservco Enters into Long-Term Credit Agreement with East West Bank”. A copy of the press release is furnished herewith as Exhibit 99.2 and is incorporated herein by reference. The information in this Current Report on Form 8-K furnished pursuant to Item 8.01, including Exhibit 99.2, shall not be deemed to be “filed” for the purposes of Section 18 of the Exchange Act, or otherwise subject to liability under that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. By filing this Current Report on Form 8-K and furnishing this information pursuant to Item 8.01, the Company makes no admission as to the materiality of any information in this Current Report on Form 8-K, including Exhibit 99.2, that is required to be disclosed solely by Regulation FD. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibits are furnished with this Current Report on Form 8-K: Exhibit No. Description 99.1 Press Release dated August 10, 2017 (“Enservco Schedules Second Quarter Earnings Release and Conference Call”). 99.2 Press Release dated August 11, 2017 (“Enservco Enters into Long-Term Credit Agreement with East West Bank”). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENSERVCO CORPORATION Date: August11, 2017. By: /s/Ian Dickinson Ian Dickinson Chief Executive Officer 2 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated August 10, 2017 (“Enservco Schedules Second Quarter Earnings Release and Conference Call”). 99.2 Press Release dated August 11, 2017 (“Enservco Enters into Long-Term Credit Agreement with East West Bank”). 3
